Exhibit 10.39

EMPLOYMENT AGREEMENT


EMPLOYMENT AGREEMENT (the “Agreement”) dated as of May 19, 2017, by and between
DJO Global, Inc. (the “Company”) and Jeffery A. McCaulley (the “Executive”)
(each a “Party” and together the “Parties”).

The Company desires to employ Executive and to enter into an employment
agreement embodying the terms of such employment;

Executive desires to accept such employment and enter into such agreement;

In consideration of the premises and mutual covenants herein and for other good
and valuable consideration, the Parties agree as follows:

Term of Employment

.  Subject to the provisions of Section 6 of this Agreement, Executive shall be
employed by the Company and certain of its affiliates for a period commencing on
May 23, 2017 (the “Start Date”) and ending two years later on May 23, 2019
(along with any applicable Extension Dates, the “Employment Term”) on the terms
and subject to the conditions set forth in this Agreement; provided, however,
that commencing with May 23, 2019 and on each May 23 thereafter (each an
“Extension Date”), the Employment Term shall be automatically extended for an
additional one-year period, unless the Company or Executive provides the other
Party hereto 60 days prior Notice before the next Extension Date that the
Employment Term shall not be so extended.

Position

(a)   . (a) During the Employment Term, Executive shall serve as the Company’s
Global President, DJO Surgical.  In such position, Executive shall report
directly to the Chief Executive Officer and have such duties and authority as
are customary for the President of a division of the Company, and as shall be
otherwise determined from time to time by the Chief Executive Officer.

(b)   During the Employment Term, Executive will devote Executive’s full
business time and best business efforts to the performance of Executive’s duties
as Global President, DJO Surgical and as an executive officer of the Company and
will not engage in any other business, profession or occupation for compensation
or otherwise which would conflict or interfere with the rendition of such
services either directly or indirectly, without the prior written consent of the
Chief Executive Officer; provided that nothing herein shall preclude Executive,
(i) from engaging in charitable and civic activities, including accepting
appointment to or continuing to serve on any board of directors or trustees of
any charitable organization, (ii) subject to the prior approval of the Chief
Executive Officer, from accepting appointment to or continuing to serve on any
board of directors or trustees of any business corporation, or (iii) from
providing de minimus service to his prior employer to assist in the transition
of Executive’s duties to his successor as may be requested from time to time;
provided further, in each case, and in the aggregate, that such activities do
not conflict or interfere with the performance of Executive’s duties hereunder
or the terms of any restrictive covenant obligations to which Executive is
subject, including the Confidentiality and Intellectual Property Agreement in
the

 

--------------------------------------------------------------------------------

 

form of Exhibit A attached hereto (the “Confidentiality and IP Agreement”),
which the Executive must sign with the Company as a condition of his employment.

Base Salary

.  During the Employment Term, the Company shall pay Executive a base salary at
the annual rate of $590,000.06, payable in regular installments in accordance
with the Company’s usual payment practices.  Executive’s base salary will be
reviewed on an annual basis at the same time and in the same manner as the
Company reviews the base salaries of other executive officers of the Company,
and Executive shall be entitled to such increases in Executive’s base salary, if
any, as may be determined in the discretion of the Chief Executive Officer in
consultation with the Company’s Board of Directors (the “Board”).  Executive’s
annual base salary, as in effect from time to time, is hereinafter referred to
as the “Base Salary.”

4.   Incentive Compensation.

(a)   Annual Bonus.  With respect to each full fiscal year beginning fiscal year
2017 during the Employment Term, Executive shall be eligible to earn an annual
bonus award (an “Annual Bonus”) in such amount, if any, as may be determined in
the sole discretion of the Board, of Seventy percent (70%) of Executive’s Base
Salary at target performance (the “Target Annual Bonus”), and of One Hundred
Fifty percent (150%) of Executive’s Target Annual Bonus at maximum, based upon
the achievement of such target and maximum performance objectives as may be
established by the Board and subject to the terms and conditions of the bonus
plan in effect from time to time.  Payment of the Annual Bonus is subject to
Executive’s continued employment through the applicable payment date (and
subject to Section 5 of this Agreement and the terms of the bonus plan).

(b)   Equity Incentive.  The Board or its Compensation Committee shall, on the
date of its first meeting following the execution of this Agreement, grant to
Executive (x) 450,000 options to acquire shares of Company common stock (at a
price per share equal to $16.46, which is not less than the fair market value of
the common stock on the date of grant) pursuant to the option award agreement
attached as Exhibit B and (y) 151,884 restricted stock units to be settled in
shares of Company common stock pursuant to the Restricted Stock Unit Agreement
attached as Exhibit C.  

Employee Benefits

.  During the Employment Term, Executive shall be entitled to participate in the
Company’s employee benefit plans (other than annual bonus and incentive plans)
as in effect from time to time (collectively “Employee Benefits”), on the same
basis as those benefits are generally made available to other senior executives
of the Company.

(d)   Housing. Executive acknowledges that the primary business location for
Executive’s employment will be Austin, Texas.  As a result, Executive generally
is expected to spend the majority of the average work-week in Austin at the
company’s primary business location, unless he otherwise is traveling on behalf
of the company to business meetings, association and customer meetings, and
other business-related travel.  During the Employment Term, the Company shall
reimburse Executive for the reasonable cost of housing in the Austin, Texas,
metropolitan area in an amount not to exceed $2,500.00 per month and as mutually
agreed between Executive and the Company.  Reimbursement or payment of an
expense under

2

 

--------------------------------------------------------------------------------

 

this Section 4(e) will be made or reimbursed within 60 days of the Company’s
receipt of the Executive’s request for payment or reimbursement, but in no event
later than December 31 of the calendar year following the calendar year in which
the expense was incurred.  

(e)   Commuting Expense. The Company will reimburse Executive reasonable air
travel for weekly commuting expenses to and from Austin, Texas in the same
manner as all similarly situated executives. Reimbursement or payment of an
expense under this Section 4(e) will be made or reimbursed within 60 days of the
Company’s receipt of the Executive’s request for payment or reimbursement, but
in no event later than December 31 of the calendar year following the calendar
year in which the expense was incurred

(f)   Business Expenses.  During the Employment Term, reasonable business
expenses incurred by Executive in the performance of Executive’s duties
hereunder shall be advanced or promptly reimbursed by the Company in accordance
with Company policies and the rules and regulations of the Internal Revenue
Service under the Internal Revenue Code of 1986, as amended (the “Code”).
Reimbursement or payment of an expense under this Section 4(f) will be made or
reimbursed within 60 days of the Company’s receipt of the Executive’s request
for payment or reimbursement, but in no event later than December 31 of the
calendar year following the calendar year in which the expense was incurred.

No Solicitation and Non-Competition Agreement

.

(a)   No Solicitation or Hiring of Employees. During the Non-Compete Period (as
defined below), the Executive shall not intentionally solicit, entice, persuade
or induce any individual who is employed by the Company or any of its Affiliates
(or who was so employed within one hundred eighty (180) days prior to such
action by the Executive) to terminate or refrain from continuing such employment
or to become employed by or enter into contractual relations with any other
individual or entity other than the Company or any of its Affiliates, and the
Executive shall not, directly or indirectly, hire, or participate in the hiring,
as an employee, consultant or otherwise, any such person.  The term “Affiliates”
as used in this Agreement shall mean any division or subsidiary of the Company.

(b)   Non-Competition.

(i)  During the Non-Compete Period, the Executive shall not, directly or
indirectly, (A) solicit or encourage any client or customer of the Company or
any of its Affiliates, or any person who was a client or customer within 180
days prior to Executive’s action to terminate, reduce or alter in a manner
adverse to the Company, any existing business arrangements with the Company or
any of its Affiliates or to transfer existing business from the Company or any
of its Affiliates to any other person, (B) provide services to any entity that
competes with the Company or its Affiliates in the United States or any other
geographic area over which the Executive has any responsibility during his
employment hereunder or that provides a product or service competitive with any
product or service provided by the Company, or (C) own an interest in any entity
described in subsection (B) immediately above; provided, however, that Executive
may own, as a passive investor, securities of any such entity that has
outstanding publicly traded securities so long as his direct holdings in any
such entity

3

 

--------------------------------------------------------------------------------

 

shall not in the aggregate constitute more than 2% of the voting power of such
entity.  The Executive agrees that, before providing services, whether as an
employee or consultant, to any entity during the Non-Compete Period, he will
provide a copy of this Agreement to such entity and acknowledge, to the Company
in writing, that he has done so.  Notwithstanding the foregoing, nothing in this
Section 5 shall prevent the Executive from providing services to a division or
subsidiary of an entity that does not provide products or services competitive
with products or services provided by the Company or any of its Affiliates, even
if other divisions or subsidiaries of that entity compete with the Company, so
long as the Executive does not have any managerial or supervisory authority with
respect to such competitive division or subsidiary.  

(ii)  If the restrictions contained in Section 5(b)(i) shall be determined by
any court of competent jurisdiction to be unenforceable by reason of their
extending for too great a period of time or over too great a geographical area
or by reason of their being too extensive in any other respect, Section 5(b)(i)
shall be modified to be effective for the maximum period of time for which it
may be enforceable and over the maximum geographical area as to which it may be
enforceable and to the maximum extent in all other respects as to which it may
be enforceable.

(c)   Conflicting Obligations and Rights.  The Executive represents and warrants
that he is not subject to any agreement or contractual commitment that he
believes prevents or in any way limits his ability to fully discharge his duties
and responsibilities hereunder and that he will not use or disclose any
confidential or proprietary information of another person or entity in violation
or such person or entity’s legal rights in connection with the discharge of
Executive’s duties under this Agreement or otherwise.  The Executive
acknowledges and agrees that the accuracy of the foregoing representation and
warranty is a condition precedent to the enforceability of the Company’s
obligations under this Agreement.

(d)   Enforcement.  The Executive acknowledges that in the event of any breach
of this Section 5, the business interests of the Company and its Affiliates will
be irreparably injured, the full extent of the damages to the Company and its
Affiliates will be impossible to ascertain, monetary damages will not be an
adequate remedy for the Company and its Affiliates, and the Company will be
entitled to enforce this Agreement by a temporary, preliminary and/or permanent
injunction or other equitable relief, without the necessity of posting bond or
security, which the Executive expressly waives.  The Executive understands that
the Company may waive some of the requirements expressed in this Agreement, but
that such a waiver to be effective must be made in writing and should not in any
way be deemed a waiver of the Company’s right to enforce any other requirements
or provisions of this Agreement.  The Executive agrees that each of the
Executive’s obligations specified in this Agreement is a separate and
independent covenant and that the unenforceability of any of them shall not
preclude the enforcement of any other covenants in this Agreement. The Executive
further covenants that he shall not challenge the reasonableness of any of the
covenants set forth in this Section 5, but reserves the right to challenge the
Company’s interpretation of such covenants.

(e)   Non-Compete Period.  The “Non-Compete Period” means the period commencing
on the Start Date and ending twelve (12) months after the earlier of the
expiration of the Employment Term or the date of termination pursuant to Section
6 of this Agreement.

4

 

--------------------------------------------------------------------------------

 

6.   Termination.  The Employment Term and Executive’s employment hereunder may
be terminated upon Notice of Termination pursuant to Section 6(e) (a) by the
Company at any time and for any reason or (b) by Executive upon at least 30
days’ advance Notice to the Company; provided, that in the event that the
Company terminates Executive’s employment without Cause (as defined in Section
6(a)(ii)) after Executive has given advance Notice of his resignation but before
the end of the notice period, Executive shall receive full payment of Base
Salary, any Annual Bonus, and other benefits and payments referenced in Section
4 of this Agreement for the unexpired portion of such notice
period.  Notwithstanding any other provision of this Agreement, the provisions
of this Section 6 shall exclusively govern Executive’s rights to payment of
compensation, severance, employee benefits and Executive’s business expenses
upon termination of employment with the Company.

(a)   By the Company For Cause or By Executive Other Than as a Result of a
Constructive Termination.

(i)    The Employment Term and Executive’s employment hereunder may be
terminated by the Company for Cause or on the effective date of Executive’s
resignation other than as result of a Constructive Termination (as defined in
Section 6(c)(ii)).

(ii)    For purposes of this Agreement, “Cause” shall mean (A) Executive’s
willful and continued failure to substantially perform Executive’s duties (other
than any such failure resulting from the Executive’s Disability or any such
failure subsequent to the Executive being delivered notice of the Company’s
intent to terminate the Executive’s employment without Cause), (B) Executive’s
admission or conviction of, or a plea of nolo contendere to, (x) a felony (other
than traffic-related) under the laws of the United States or any state thereof
or any similar criminal act in a jurisdiction outside the United States or (y) a
crime involving moral turpitude that, could be injurious to the Company or its
reputation, (C) the Executive’s willful malfeasance or willful misconduct which
is materially and demonstrably injurious to the Company, (D) any act of fraud by
the Executive in the performance of the Executive’s duties, or (E) a material
breach by the Executive of this Agreement or the Confidentiality and IP
Agreement; provided that events identified in this Section 6(a)(ii)(A) or (E)
and which are susceptible to cure shall not constitute Cause unless Executive
fails to cure such event within 30 days after Notice of Termination is given by
the Company (specifying in reasonable detail the event which caused the Cause).
The determination of Cause shall be made by the Company.

(iii)    If Executive’s employment is terminated by the Company for Cause, or if
Executive resigns other than as a result of a Constructive Termination,
Executive shall be entitled to receive:

(A)   the Base Salary accrued through the date of termination, payable within
fifteen days following the date of such termination;

(B)   any Annual Bonus earned, but unpaid, as of the date of termination for the
immediately preceding fiscal year, paid in accordance with Section 4 (except to
the extent payment is otherwise deferred pursuant to any applicable deferred
compensation arrangement with the Company, in which case such

5

 

--------------------------------------------------------------------------------

 

amount shall be paid in full at the earliest such time as is provided under such
arrangement);

(C)   reimbursement, within 60 days following submission by Executive to the
Company of appropriate supporting documentation, for any unreimbursed business,
housing and commuting expenses properly incurred by Executive in accordance with
Company policy and this Agreement prior to the date of Executive’s termination;
provided, that claims for such reimbursement (accompanied by appropriate
supporting documentation) are submitted to the Company within 90 days following
the date of Executive’s termination of employment; and

(D)   such Employee Benefits, if any, as to which Executive may be entitled
under the employee benefit plans of the Company (the amounts described in
clauses (A) through (D) hereof being referred to as the “Accrued Rights”).

Following such termination of Executive’s employment by the Company for Cause or
resignation by Executive other than as a result of a Constructive Termination,
except as set forth in this Section 6(a)(iii), Executive shall have no further
rights to any compensation or any other benefits under this Agreement.

Disability or Death

(i)    .

(i)   The Employment Term and Executive’s employment hereunder shall terminate
upon Executive’s death and may be terminated by the Company if Executive becomes
physically or mentally incapacitated, despite any efforts to make reasonable
accommodation, and is therefore unable, for a period of no less than six
consecutive months or for an aggregate of no less than nine months in any twelve
consecutive month period, to perform Executive’s duties.  The period of six
months shall be deemed continuous unless Executive returns to work for a period
of at least 30 consecutive days during such period and performs during such
period at the level and competence that existed prior to the beginning of the
six-month period.  Such incapacity is hereinafter referred to as
“Disability”.  Any question as to the existence of the Disability of Executive
as to which Executive and the Company cannot agree shall be determined in
writing by a qualified independent physician mutually acceptable to Executive
and the Company.  If Executive and the Company cannot agree as to a qualified
independent physician, each shall appoint such a physician and those two
physicians shall select a third qualified independent physician which third such
physician shall make such determination.  The determination of Disability made
by such physician in writing to the Company and Executive shall be final and
conclusive for all purposes of the Agreement and any other agreement between any
Company and Executive that incorporates the definition of “Disability”.

(ii)    Upon termination of Executive’s employment hereunder for either
Disability or death, Executive or Executive’s estate (as the case may be) shall
be entitled to receive (A) the Accrued Rights; (B) a pro rata portion of the
actual Annual Bonus earned for the year of termination to the extent not
previously paid, payable on the date

6

 

--------------------------------------------------------------------------------

 

when bonuses are otherwise paid to Company executives (but in no event later
than December 31 of the calendar year following the year of termination), based
upon the percentage of the fiscal year that shall have elapsed through the date
of Executive’s termination of employment; and (C) the rights of the Executive or
the Executive’s legal representative, as applicable, with respect to any equity
or equity-related awards (if any) which shall be governed by the applicable
terms of the related plan or award agreement.

Following Executive’s termination of employment due to death or Disability,
except as set forth in this Section 6(b)(ii), Executive shall have no further
rights to any compensation or any other benefits under this Agreement.

(c)   By the Company Without Cause or Resignation by Executive as a result of
Constructive Termination.  

(i)    The Employment Term and Executive’s employment hereunder may be
terminated by the Company without Cause or by Executive as a result of a
Constructive Termination.  

(ii)    For purposes of this Agreement, a “Constructive Termination” shall be
deemed to have occurred upon (A) the material failure of the Company to pay or
cause to be paid the full amount of Executive’s Base Salary or Annual Bonus (if
any) when due; (B) a material reduction in Executive’s Base Salary or target
Annual Bonus opportunity percentage of Base Salary (excluding any reduction in
Base Salary or Annual Bonus opportunity affecting substantially all senior
executives by the same percentage of base salary); (C) a material diminution in
Executive’s title or any substantial and sustained diminution in Executive’s
duties; (D) a relocation of Executive’s primary work location by more than 50
miles without Executive’s prior written consent; (E) a Company Notice to
Executive of the Company’s election not to extend the Employment Term; or (F)
any other action or inaction by the Company constituting a material breach of
this Agreement; provided, that none of the events identified in this Section
6(c)(ii)(A-D) shall constitute Constructive Termination unless the Company fails
to cure such event within 30 days after Notice is given by Executive specifying
in reasonable detail the event which constitutes Constructive Termination and
provided further that a Constructive Termination shall cease to exist for such
an event on the 60th day following Executive’s knowledge thereof, unless
Executive has given the Company a Notice of Termination required by this Section
6(c)(ii) prior to such date.

(iii)    If Executive’s employment is terminated by the Company without Cause
(other than by reason of death or Disability) or if Executive resigns as a
result of a Constructive Termination within three (3) months following the event
which constitutes Constructive Termination and in either case the provisions of
the following section (iv) do not apply, Executive shall be entitled to receive:

(A)   the Accrued Rights;

(B)   a pro rata portion of the actual Annual Bonus paid for the year of
termination to the extent not previously paid, payable on the date when bonuses

7

 

--------------------------------------------------------------------------------

 

are otherwise paid to executives (but in no event later than December 31 of the
calendar year following the year of termination) and after Executive has entered
into the Release in the time and manner required in Section 6(c)(iv) of this
Agreement, based upon the percentage of the fiscal year that shall have elapsed
through the date of Executive’s termination of employment;

(C)   subject to Executive’s continued compliance with the provisions of the
Confidentiality and IP Agreement and Section 5 of this Agreement, payment of an
amount equal to the sum of the annual Base Salary amount plus Executive’s Target
Annual Bonus amount for the year of termination, which shall be payable to
Executive in equal installments in accordance with the Company’s normal payroll
practices, as in effect on the date of termination of Executive’s employment,
for twelve months after the date of such termination; provided, that the
aggregate amount described in this clause (C) shall be reduced by the present
value of any other cash severance benefits paid to Executive under any other
severance plans, programs or arrangements of the Company or its Affiliates;

(D)   if the Executive qualifies for and timely elects continued coverage under
the Company’s group medical plan and/or group dental plan pursuant to Section
4980B of the Code (“COBRA”), the Company will reimburse the Executive, on a
monthly basis, the amount the Executive pays for such COBRA continuation
coverage until the earlier of (i) twelve months from Executive’s date of
termination of employment with the Company and (ii) the date such Executive
receives comparable coverage (determined, to the extent practicable, on a
coverage-by-coverage and benefit-by-benefit basis) under health, life and
disability plans of another employer; and

(E)   the rights of the Executive with respect to any equity or equity-related
awards (if any) which shall be governed by the applicable terms of the related
plan or award agreement

(iv)    Amounts payable to Executive pursuant to Section 6(c)(iii) (B), (C) and
(D) above, are subject to Executive providing a release of all claims to the
Company in the form attached hereto as Exhibit D (the Release”) within
forty-five (45) days following the date of Executive’s termination of employment
hereunder and not subsequently rescinding such release.  Following Executive’s
termination of employment by the Company without Cause (other than by reason of
Executive’s death or Disability) or by Executive’s resignation as a result of a
Constructive Termination, except as set forth in Section 6(c)(iii), Executive
shall have no further rights to any compensation or any other benefits under
this Agreement.

(d)   Election Not to Extend the Employment Term.  In the event that Executive
elects not to extend the Employment Term pursuant to Section 1, Executive’s
termination of employment hereunder shall be deemed to occur on the close of
business on the day immediately preceding the next scheduled Extension Date and
Executive shall be entitled to receive the Accrued Rights.  Following such
termination of Executive’s employment,  Executive shall have no further rights
to any compensation or any other benefits under this Agreement.

8

 

--------------------------------------------------------------------------------

 

(e)   Notice of Termination.  Any purported termination of employment by the
Company or by Executive (other than due to Executive’s death) shall be
communicated by Notice of Termination to the other party hereto in accordance
with Section 7(i) hereof.  For purposes of this Agreement, a “Notice of
Termination” shall mean a Notice which shall indicate the specific termination
provision in this Agreement relied upon and shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of
employment under the provision so indicated.  If the Company terminates the
Executive’s employment and the Employment Term or Cause pursuant to Section 6(a)
of this Agreement, and the reasons cited for Cause are susceptible to cure, then
the Executive may cure such acts within thirty (30) business days of receipt of
that Notice of Termination, and if so cured, such Notice of Termination will not
be effective.

(f)   If Executive receives a Notice of Termination from the Company pursuant to
Section 6(c) of this Agreement, the Company may not thereafter assert that the
termination of Executive constitutes a termination by the Company for Cause.

(g)   Board/Committee Resignation.  Upon termination of Executive’s employment
for any reason, Executive agrees to resign, as of the date of such termination,
to the extent applicable, from the board of directors (and any committees
thereof) of any of the Company’s affiliated entities and/or subsidiaries (and if
Executive fails to tender such resignation within five (5)) business days
following the Company’s request for such resignation, all amounts payable under
this Section 8 other than the Accrued Rights shall be forfeited).  For the
avoidance of doubt. Executive will not serve as a Director of the Company.

Miscellaneous

(a)   .  

(a)   Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas, without regard to conflicts of
laws principles thereof.

(b)   Entire Agreement/Amendments.  This Agreement and the exhibits attached
hereto contain the entire understanding of the Parties with respect to the
employment of Executive by the Company.  There are no restrictions, agreements,
promises, warranties, covenants or undertakings between the Parties with respect
to the subject matter herein other than those expressly set forth herein or as
may be set forth from time to time in the Company’s employee benefit plans and
policies applicable to Executive.  This Agreement may not be altered, modified,
or amended except by written instrument manually signed by the Parties.  In the
event of any inconsistency between this Agreement and any other plan, program,
practice or agreement of which Executive is a participant or a party, this
Agreement shall control unless such other plan, program, practice or agreement
specifically refers to the provisions of this sentence.

(c)   No Waiver.  The failure of a Party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver of such
Party’s rights or deprive such Party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

9

 

--------------------------------------------------------------------------------

 

(d)   Severability.  In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.

(e)   Assignment.  This Agreement, and all of Executive’s rights and duties
hereunder, shall not be assignable or delegable by Executive.  Any purported
assignment or delegation by Executive in violation of the foregoing shall be
null and void ab initio and of no force and effect.  This Agreement may be
assigned by the Company to a person or entity which is an affiliate or a
successor in interest to substantially all of the business operations of the
Company.  Upon such assignment, the rights and obligations of the Company
hereunder shall become the rights and obligations of such affiliate or successor
person or entity.

(f)   No Mitigation.  Executive shall not be required to mitigate the amount of
any payment provided for pursuant to this Agreement by seeking other employment,
and such payments shall not be reduced by any compensation or benefits received
from any subsequent employer or other endeavor except as provided at Section
6(c)(iii)(D)(ii).  

(g)   Compliance with IRC Section 409A.  Notwithstanding anything herein to the
contrary, (i) if at the time of Executive’s termination of employment with the
Company Executive is a “specified employee” as defined in Section 409A of the
Code and the deferral of the commencement of any payments or benefits otherwise
payable hereunder as a result of such termination of employment is necessary in
order to prevent any accelerated or additional tax under Section 409A of the
Code, then the Company will defer the commencement of the payment of any such
payments or benefits hereunder (without any reduction in such payments or
benefits ultimately paid or provided to Executive) until the date that is six
months following Executive’s termination of employment with the Company (or the
earliest date as is permitted under Section 409A of the Code) and (ii) if any
other payments of money or other benefits due to Executive hereunder could cause
the application of an accelerated or additional tax under Section 409A of the
Code, such payments or other benefits shall be deferred if deferral will make
such payment or other benefits compliant under Section 409A of the Code, or
otherwise such payment or other benefits shall be restructured, to the extent
possible, in a manner, determined by the Board, that does not cause such an
accelerated or additional tax.  Further, to the extent that any of the amounts
payable to Executive under subparagraphs (B), (C) and (D) pursuant to Section
6(c)(iii) (the “Severance Benefits”) constitutes “nonqualified deferred
compensation” for purposes of Section 409A of the Code, any payment of any
amount or provision of any benefit otherwise scheduled to occur prior to the
sixtieth (60th) day following the date of Executive’s termination of employment
hereunder, but for the condition on executing and not revoking the Release as
set forth herein, shall not be made until the first regularly scheduled payroll
date following such sixtieth (60th) day, after which any remaining Severance
Benefits shall thereafter be provided to Executive according to the applicable
schedule set forth in Section 6(c)(iii).  For purposes of Section 409A of the
Code, each payment made under this Agreement shall be designated as a “separate
payment” within the meaning of the Section 409A of the Code, and references
herein to Executive’s “termination of employment” shall refer to Executive’s
separation from service with the Company within the meaning of Section 409A.  To
the extent any reimbursements or in-kind benefits due to Executive under this
Agreement constitute “deferred compensation” under Section 409A of the Code, any
such reimbursements or in-kind

10

 

--------------------------------------------------------------------------------

 

benefits shall be paid to Executive in a manner consistent with Treas. Reg.
Section 1.409A-3(i)(1)(iv).  The Company shall consult with Executive in good
faith regarding the implementation of the provisions of this Section 7(g);
provided that neither the Company nor any of its employees or representatives
shall have any liability to Executive with respect to thereto.

(h)   Successors; Binding Agreement.  This Agreement shall inure to the benefit
of and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.  In the
event of Executive’s death prior to receipt of all amounts payable to Executive
(including any unpaid amounts due under Section 6), such amounts shall be paid
to Executive’s beneficiary designated by him by Notice to the Company or, in the
absence of such designation, to his estate.

(i)   Notice.  For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
three postal delivery days after it has been mailed by United States registered
mail, return receipt requested, postage prepaid, addressed to the respective
addresses set forth below in this Agreement, or to such other address as either
party may have furnished to the other in writing in accordance herewith, except
that Notice of change of address shall be effective only upon receipt (each such
communication,  “Notice”).

If to the Company, addressed to:

DJO Global, Inc.

1430 Decision Street

Vista, CA 92081

Attention:  Executive Vice President and

      Chief Human Resources Officer

 

If to Executive, to the address listed in the Company’s payroll records from
time to time.

(j)   Executive Representation.  Executive hereby represents to the Company that
the execution and delivery of this Agreement by Executive and the Company and
the performance by Executive of Executive’s duties hereunder shall not
constitute a breach of, or otherwise contravene, the terms of any employment
agreement or other agreement or policy to which Executive is a party or
otherwise bound.

(k)   Prior Agreements.  This Agreement supersedes all prior agreements and
understandings (including verbal agreements) between Executive and the Company
and/or its Affiliates regarding the terms and conditions of Executive’s
employment with the Company and/or its Affiliates (collectively, the “Prior
Agreements”).

(l)   Cooperation.  Executive shall provide Executive’s reasonable cooperation
in connection with any action or proceeding (or any appeal from any action or
proceeding) which relates to events occurring during Executive’s employment
hereunder, provided, that, following termination of Executive’s employment, the
Company shall pay all expenses incurred by

11

 

--------------------------------------------------------------------------------

 

Executive in providing such cooperation, including, without limitation, all
transportation, lodging and meal expenses (in the same level of comfort provided
to Executive for his business travel during his period of employment) and
reasonable attorneys fees.  This provision shall survive any termination of this
Agreement

(m)   Mutual Non-Disparagement.  Executive will not, other than as required by
law or by order of a court or other competent authority, make or publish, or
cause any other person to make or publish, any statement that is disparaging or
that reflects negatively upon the Company or its Affiliates, or that is or
reasonably would be expected to be damaging to the reputation of the Company or
its Affiliates.  The Company will not (and it will instruct its executive
officers and members of the board of directors or other governing board of the
Company not to), other than as required by law or by order of a court or other
competent authority, make or publish, or cause any other person to make or
publish, any public statement that is disparaging or that reflects negatively
upon the Executive, or that is or reasonably would be expected to be damaging to
the reputation of the Executive.

(n)   Withholding Taxes.  The Company may withhold from any amounts payable
under this Agreement such Federal, state and local taxes as the Company
reasonably determines is required by applicable law or regulation.  

(o)   Counterparts.  This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

(p)   Indemnification.  Without limiting and without regards to any other
indemnification provided to Executive under any other plan or agreement in which
Executive is a fiduciary or a party, the Company shall indemnify Executive and
hold Executive harmless from and against all costs, expenses, claims, losses and
liabilities (including, without limitation, fees, judgments, fines, penalties
and settlement payments) incurred by Executive in connection with any action,
suit or proceeding in which Executive is made, or is threatened to be made, a
party or a witness by reason of Executive’s performance as an officer, director
or employee of the Company or its subsidiaries or in any other capacity
(including a fiduciary capacity) in which Executive serves at the request of the
Company or its subsidiaries (each, a “Proceeding”) to the maximum extent
permitted by applicable law.  If any claim is asserted with respect to which
would reasonably be expected to be entitled to indemnification, the Company
shall pay Executive’s reasonable costs and expenses (including reasonable
attorneys’ fees) with respect to any Proceeding (or cause such expenses to be
paid) on a quarterly basis; provided that Executive shall reimburse the Company
for such amounts, plus simple interest thereon at the 90‑day United States
Treasury Bill rate as in effect from time to time, compounded annually, if
Executive ultimately shall be found by a court of competent jurisdiction not to
have been entitled to such indemnification.  The Company or its affiliates shall
at all times maintain or cause to be maintained a directors and officers’
liability insurance and indemnification policy covering Executive which is
consistent with the policy that covers members of the Board.  The provisions of
this Section 7(p) shall (i) survive any termination of Executive’s employment
with the Company, (ii) survive any termination of this Agreement and (iii) be
binding on any successor to the Company.




12

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Employment
Agreement as of the day and year first above written.

 

DJO GLOBAL, INC.

 

 

/s/  BRADLEY J. TANDY
By: Bradley J. Tandy
Title: Executive Vice President, General Counsel

and Secretary

 

 

EXECUTIVE

 

 

/s/ JEFFERY A. McCAULLEY
Jeffery A. McCaulley

 

 

 

13

 